Citation Nr: 0515982	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty service from December 
1965 until December 1968.  He died on December [redacted], 2000.  The 
appellant is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2002 
rating decision of the St. Louis. Missouri Regional Office 
(RO) that denied service connection for the cause of the 
veteran's death.  The appellant expressed dissatisfaction 
with this rating determination in a notice of disagreement 
received in June 2002, and has perfected a timely appeal to 
the Board.

The Board observes that on a number of occasions during the 
course of the appeal, the appellant has requested a hearing 
before a traveling member of the Board.  However, on each of 
those occasions, she has subsequently requested a 
postponement of the hearing in question and rescheduling, 
apparently for the purpose of acquiring additional evidence.  
On most recent petition in March 2005 to postpone and 
reschedule a hearing, the request was refused based on a 
determination that good cause had not been shown for another 
postponement.  See 38 U.S.C.A. § 7105(a), 7107 (West 2002); 
38 C.F.R.§ 20.702(c) (2004)


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
December [redacted], 2000 from pulmonary fibrosis due or as a 
consequence of CREST (calcinosis, Raynaud's disease, 
esophageal dysmotility, sclerodactyly and telangiectasia) 
syndrome.  

2.  CREST syndrome was first clinically diagnosed a number of 
years after discharge from active duty.  

3.  At the time of death, service connection was not in 
effect for any disease or disability.  

4.  The veteran served in Vietnam and exposure to Agent 
Orange is presumed. 

5.  The evidence is against a finding that there was a 
relationship between exposure to herbicides or asbestos, or 
any other disease or injury in service, and the cause of 
death.

6.  The evidence is against a finding that a service-
connected disability materially or substantially contributed 
to the fatal pulmonary fibrosis or CREST syndrome.  


CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to the cause of the veteran's death, 
and the cause of death is not shown to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1113 , 1116, 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.309, 3.307, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as amended, and its 
implementing regulations enhance VA's duties to assist 
claimants with the development of their claims, and to 
provide notice regarding those claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 200 & Supp. 2005): 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Under the VCAA, VA is required to notify claimants of the 
evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining and what evidence 
VA will undertake to obtain, and to submit relevant evidence 
in their possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The June 2003 statement of the case, notified 
the appellant of the law and regulations governing 
entitlement to the benefit sought, and discussed the ways in 
which the current evidence failed to substantiate entitlement 
to service connection for the cause of death.  A March 2002 
letter told her what evidence was needed to substantiate her 
claim.  

The March 2002 letter also told the appellant what evidence 
VA would undertake to obtain, and what evidence she was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  It told her to 
submit evidence that would substantiate her claim.  This 
served to put her on notice to submit relevant evidence in 
her possession.  38 C.F.R. § 3.159(b).

The Board finds that all required development has been 
accomplished.  All relevant records adequately identified by 
the appellant have been associated with the claims folder.  
In her requests to postpone her hearings, the appellant 
reported that the veteran's treating physician was 
corresponding with some source in Vietnam that might support 
her claim, and that she had a pending inquiry at the National 
Institute of Health.  The appellant has reported that she was 
seeking additional evidence since at least June 2003.  She 
has not adequately identified any specific evidence that VA 
could assist her in obtaining.  See 5103A(b),(c) (providing 
that VA will assist in obtaining relevant records that are 
adequately identified).  She has also been afforded a period 
of years to obtain evidence on her own.

VA has obtained a medical opinion from a board-certified 
specialize in occupational environmental medicine, and 
extensive private clinical records have been received.  See 
38 U.S.C.A. § 5103A(c).  Under these circumstances, the Board 
finds that further assistance would have no reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  The claim is ready to be considered on the 
merits.


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d)(2004).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2004).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A.  § 1310; 38 C.F.R. § 3.312 (2004).  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2004).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed).  As the 
new provision is liberalizing, it is applicable to the issue 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and have had prior asbestos exposure.

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latency period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA Manual 21-1, Part VI, para. 7.21(c) (October 3, 
1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between in-service 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
veteran.  See VAOPGCPREC 4-2000 (April 13, 2000), 65 Fed. 
Reg. 33422 (2000) (discussing the manual provisions regarding 
asbestos exposure); see also Ashford v. Brown, 10 Vet. App. 
120, 123-24 (1997).

Factual Background

The veteran's DD Form 214 reflects that he served in Vietnam.  
He had a military occupational specialty of tank officer.  

The service medical records show that the veteran was treated 
for upper respiratory infection in January 1966.  No 
pulmonary complaints are recorded.  An undated notation in 
the service medical records indicates that he was a smoker.  
Upon examination in December 1968, for release from active 
duty, it was noted that a chest X-ray was within normal 
limits.  The lungs and chest were evaluated as normal. 

A claim for dependency and indemnity compensation (DIC) was 
received in August 2001.

Extensive private clinical records dating from 1991 show that 
in October 1991, the veteran was first established as a 
patient for evaluation of CREST syndrome.  History was 
provided to the effect that he had the onset of Raynaud's 
phenomenon in 1974 with digital ulceration, associated 
gastroesophageal reflux, sicca in his eyes, and some episodic 
tightening of some areas of the skin.  It was noted that 
pulmonary function and diffusion capacities were performed 
which were borderline when first diagnosed, and had remained 
stable since he stopped smoking in 1982.  

A history of CREST and scleroderma with onset between 1974 
and 1975 was recorded in the medical history.  Subsequent 
clinical records reflect that the veteran was seen for 
periodic lung symptoms including coughing and wheezing 
variously diagnosed as upper respiratory infection and 
recurrent pneumonia.  A chest X-ray in December 1994 was 
interpreted as showing persistent interstitial infiltrates.  
In October 1995, it was recorded that the veteran had 
baseline interstitial lung disease with a history of mixed 
connective tissue disease.  

An impression of CREST syndrome with interstitial lung 
disease and peripheral neuropathy was noted in December 1996.  
On physical examination in December 1998, it was recorded 
that CREST disease was initially diagnosed in 1976 and had 
been slowly progressive over the last 20 years.  A history of 
interstitial lung disease was also noted.  The veteran was 
reported to have worsening pulmonary symptoms.  In January 
1999, it was indicated that interstitial lung disease was 
secondary to scleroderma.  

Pulmonary fibrosis secondary to scleroderma was recorded in 
April 1999.  The possibility of a lung transplant was noted 
in November 1999.  Interstitial lung disease secondary to 
CREST syndrome and scleroderma was diagnosed in March 2000.  
An impression of pulmonary fibrosis with worsening hypoxia 
was recorded in November 2000.  It was commented that the 
veteran continued to deteriorate at an accelerating rate.  

Letters from E. P. Trulock, M.D., dated in April 2000 
indicate that the veteran was not a considered a candidate 
for a lung transplant because of his underling connective 
tissue disease.  

K. A. Bernstein, M.D. a doctor in internal medicine, wrote in 
April 2002, that he was the veteran's physician for many 
years, and that scleroderma/CREST syndrome had been diagnosed 
in 1975.  It was related that the veteran ultimately died 
from interstitial lung disease as a complication of CREST 
syndrome in December 2000.  It was the physician's opinion 
that it was at least as likely as not that scleroderma/CREST 
syndrome was a result of herbicide exposure.  

The appellant submitted a notice of disagreement in April 
2002 noting that her husband was a tanker in combat in 
Vietnam.  It was reported that the tanks in which he served 
had asbestos lined hatches in the crew compartment, and that 
post service treatment records showed interstitial lung 
disease that was consistent with exposure to asbestos.  She 
maintained that this was a possible contributing cause of 
death.

A certificate of death was subsequently received showing that 
the veteran died on December [redacted], 2000 from pulmonary fibrosis 
due to or as a consequence of CREST syndrome of 20 plus years 
duration.

The veteran's claims folder was referred to a board-certified 
VA specialist in occupational environmental medicine for a 
review and opinion in May 2003.  It was noted that the 
purpose of the referral was to evaluate the claim by the 
veteran's dependent that his CREST syndrome and pulmonary 
fibrosis were secondary to herbicide exposure, or that it may 
have caused by exposure to asbestos.  The examiner stated 
that the claims file was completely and thoroughly reviewed.  
Pertinent history was recited.  

The VA physician related that review of the medical 
literature showed that there was no significant association 
between scleroderma and Agent Orange.  It was noted that 
there were some studies that suggested that immune factors 
might have been associated with Agent Orange, and that it had 
been hypothesized that there was a connection in this regard 
because scleroderma might be an immune disorder.  The 
examiner stated, however, that in his medical opinion, the 
studies that were available in the literature were not of 
significant degree to substantiate this claim.  

The reviewer also stated that asbestos exposure was not the 
cause of scleroderma, and was therefore not the cause of 
CREST syndrome, and that this was also not supported by the 
medical literature.  It was added that while it was true that 
there was a type of pulmonary fibrosis that could occur with 
exposure to asbestos, the veteran had only minimal exposure 
inside a tank that had some elements with asbestos parts.  
The examiner concluded that "[i]n my medical opinion, the 
veteran's scleroderma, CREST syndrome, and pulmonary fibrosis 
are not associated with either asbestos exposure or Agent 
Orange exposure.  This is based on review of the patient's 
medical files, as well as a knowledge of the current 
literature on the subject." 

Legal Analysis

The undisputed evidence is that the veteran died from 
pulmonary fibrosis due to CREST syndrome.  Private clinical 
records clearly demonstrate that interstitial lung disease 
was a complication of CREST syndrome, including scleroderma.  
It is argued by the appellant that CREST syndrome was related 
to either Agent Orange or asbestos exposure in service.

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era, and he is presumed to have 
been exposed to herbicide agents.  38 U.S.C.A. § 1116(f) 
(West Supp. 2005).  CREST syndrome, is not, however, one of 
the diseases listed under 38 U.S.C.A. § 1116(a)(2), or 
38 C.F.R. § 3.309(e) for which service connection may be 
presumed as a consequence of exposure to Agent Orange.  
Therefore, service connection for the cause of death cannot 
be established on a presumptive basis. 

Service connection for the cause of death could, nonetheless, 
be established if the evidence otherwise showed that that the 
conditions causing death were the result of exposure to Agent 
Orange.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b), 1116; 38 C.F.R. 
§ 3.303.  

The veteran's physician, Dr. Bernstein, did provide competent 
evidence in this regard.  However, Dr. Bernstein provided no 
rationale for the opinion.

Dr. Bernstein's opinion is countered by that of the VA board-
certified specialist in occupational environmental medicine 
who found that scleroderma, CREST syndrome, and pulmonary 
fibrosis were not associated with Agent Orange exposure.

The VA specialist noted that the clinical record was 
thoroughly reviewed, and his recitation of the evidence shows 
that the record was fully considered.  The physician, unlike 
Dr. Bernstein also provided a rationale for his conclusions.  

The VA physician is a specialist in matters relating to 
environmental medicine, consulted relevant medical literature 
and reviewed the record in providing a medical opinion.  Dr. 
Bernstein is a board certified internist rheumatologist, but 
there is no indication that he possesses the specialized 
knowledge of the VA physician with regard to the 
environmental causes of disease.  The Board thus finds that 
the VA physician's opinion is of more probative weight than 
that of Dr. Bernstein.  The Board may appropriately favor the 
opinion of one competent medical authority over another. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the 
Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. at 471-
73.

Since the most probative competent opinion is against a link 
between Agent Orange exposure and the causes of death, the 
Board must conclude that the weight of the evidence is 
against service connection for the cause of death on the 
basis of in-service herbicide exposure.

While there is evidence of in-service asbestos exposure, 
there is no competent evidence linking that exposure to the 
diseases that caused the veteran's death.  As a layperson the 
appellant is not competent to provide a probative opinion on 
a medical matter, such as the etiology of the disease that 
led to the veteran's death.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

There is no evidence otherwise linking the causes of the 
veteran's death to a disease or injury in service.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


